715 N.W.2d 821 (2006)
475 Mich. 882
Shannon GALINDO, as Personal Representative of the Estate of Sandra Day, Plaintiff-Appellee,
v.
Laverne J. MOLITOR and Diane C. Molitor, Defendants-Appellants.
Docket No. 130718.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the application for leave to appeal the December 27, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals judgment and REINSTATE the Muskegon Circuit Court's June 21, 2004 judgment, for the reasons stated in that court's May 5, 2004 opinion.
MICHAEL F. CAVANAGH and WEAVER, JJ., would grant leave to appeal.